Title: From Thomas Jefferson to Dolley Payne Todd Madison, 6 July 1805
From: Jefferson, Thomas
To: Madison, Dolley Payne Todd


                  
                     July 6. 05
                  
                  Th: Jefferson presents his affectionate salutations to mrs Madison & thinks the case she shewed him the other day (with ear-rings & a pin) will answer mrs Randolph’s views. he begs leave to remind her of the request for such a comb exactly as she sent before. he sollicits her on his own account, whenever she shall happen to be shopping, to get a garment for him to present to Virginia, another to Anne, and one for Ellen & Cornelia. the two last may be of one piece. mrs Madison knows better how to please the respective parties than Th:J. does. what she got for Anne on a former occasion was particularly gratifying to her. mrs Madison will be so good as to direct the shopkeepers to send their bills to Th:J. for paiment.
               